--------------------------------------------------------------------------------

Exhibit 10.1


SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT is made and entered into as of the 8th day of April,
2008 (“Effective Date”) by and between CONCURRENT COMPUTER CORPORATION, a
Delaware corporation (“Concurrent”), and T. GARY TRIMM (“Trimm”).


W I T N E S S E T H :


WHEREAS, Trimm and Concurrent entered into an Employment Agreement on June 24,
2004 and such agreement was amended on August 8, 2006 (“Employment Agreement”);


WHEREAS, upon a voluntary termination by Trimm under the Employment Agreement,
he is entitled to continue to receive his salary and any accrued and due bonus
payments under the Employment Agreement only through the date of his voluntary
termination and any other rights and benefits he may be entitled to under
Concurrent’s employee benefit plans as of such date;


WHEREAS, Trimm for personal reasons desires to resign from his position as Chief
Executive Officer and as a member of Concurrent’s Board of Directors but has
agreed to a flexible timetable pending the search for a new Chief Executive
Officer and to assist in the transition to a new Chief Executive Officer;


WHEREAS, Concurrent’s Board of Directors desires to provide Trimm with a
transition package so that he can transition his position and develop and
execute a communication plan to his direct reports and others to maintain
continuity and momentum for Concurrent during the transition period; and


WHEREAS, Concurrent and Trimm acknowledge and agree that (except as previously
stated) Trimm is not entitled to compensation and benefits under his Employment
Agreement when he voluntarily resigns as Chief Executive Officer and that the
compensation and benefits payable under this Separation Agreement is
compensation and benefits which Trimm is not otherwise entitled to receive under
his Employment Agreement;


WHEREAS, Concurrent and Trimm desire for Trimm to execute a release of claims;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, Concurrent and Trimm agree
as follows:


1.           Effective immediately upon a new Chief Executive Officer assuming
his duties (the “Resignation Date”), Trimm hereby resigns his position as Chief
Executive Officer (and any other positions he currently holds with Concurrent
and its affiliates) and as a member of Concurrent’s Board of Directors, Trimm
will remain an employee (but not an officer) of Concurrent until the close of
business on May 2, 2008 at the rate of salary in effect on the Effective Date,
at which time he will incur a separation from service from Concurrent within the
meaning of Internal Revenue Code (“Code”) § 409A.


2.           Upon Trimm’s separation from service, Trimm’s compensation and
benefits shall be as set forth in this Separation Agreement and shall be payable
to Trimm conditioned upon (i) Trimm’s full and complete compliance with the
terms of this Agreement, including those obligations set forth in paragraphs 8,
9, and 11, and (ii) Trimm’s execution of and compliance with a Full and Final
Release of Claims in substantially the same form as set forth in Exhibit A to
this Agreement (regardless of whether such terms are otherwise deemed
enforceable) after May 2, 2008 and before May 22, 2008.


3.           Immediately following his separation from service, Trimm will serve
as a consultant to Concurrent and in his role as a consultant will be available
to the new Chief Executive Officer and the Board of Directors to consult on
technical matters, customer relations, employee relations, strategic issues or
any other matters pertinent to the success of Concurrent when requested by the
new Chief Executive Officer and the Board of Directors.

 
1

--------------------------------------------------------------------------------

 

(i)           As a consultant, Trimm will be paid a retainer fee of $10,000 per
calendar month (less applicable withholding) on the last day of each calendar
month for twelve (12) months beginning in May 2008 and ending in April 2009


(ii)            Beginning in May 2009, Trimm will be entitled to a monthly
retainer fee of $5,000 per calendar month (less applicable withholding) payable
on the last day of each calendar month for eighteen (18) months and the last
such payment shall be made on October 31, 2010.


(iii)           If Trimm dies before all retainer payments under this § 3 have
been paid, any remaining retainer payments shall continue to be made to Trimm’s
estate at such time and in the same amounts as such payments would have been
paid to Trimm had he survived.


4.           Any amounts owed to Trimm under the Concurrent annual incentive
plan for Concurrent’s 2008 fiscal year (ending June 30, 2008) will be calculated
as of the end of such fiscal year and will be prorated based on the number of
days Trimm served as Chief Executive Officer during the 2008 fiscal year.  Such
amount (less applicable withholding) will be paid to Trimm at the same time as
payments are made to employees of Concurrent and no later than August 31, 2008.


5.           Except as described in this §5, Concurrent will continue coverage
for Trimm and his eligible dependents under the Concurrent hospitalization and
medical plan during the period beginning on the date Trimm separates from
service and continuing through the date Trimm reaches age 65 (“Coverage
Period”).  In order to obtain the coverage, Trimm must pay the employee premium
that would be Trimm’s responsibility if he was still employed.  However,
Concurrent and Trimm recognize that under certain situations Concurrent may not
be able to provide coverage under the Concurrent hospitalization and medical
plan to Trimm and his eligible dependents for the entire Coverage Period.  To
the extent Concurrent cannot provide such coverage, Concurrent will assist Trimm
in obtaining coverage under other plans or arrangements wherein Concurrent can
obtain group rates or other financial advantages for Trimm.  To the extent such
other coverage is not available, Concurrent will (in full satisfaction of its
obligations under this §5) pay the Economic Equivalent in cash to Trimm on the
first day of each calendar month during the Coverage Period for which such
coverage is not available.  For purposes of this paragraph, “Economic
Equivalent” shall mean the cost to Concurrent (determined at the time Concurrent
ceases to cover Trimm under the Concurrent hospitalization and medical plan) for
coverage under such plan for an employee covered under such plan (reduced by the
amount which is the employee’s responsibility in accordance with the applicable
plan document).  The amount paid to Trimm as the Economic Equivalent will be
“grossed-up” (that is, Trimm will be paid any additional amount necessary to
make Trimm whole for additional income taxes, if any, incurred by Trimm on cash
amounts paid to him pursuant to this paragraph).


6.           As of the Effective Date, Trimm has only the stock options and
restricted stock awards listed on Exhibit B to this Separation Agreement
(“Awards”).  Notwithstanding any contrary provision of an Award, each Award
hereby is amended as follows effective as of the Resignation Date:


a.           To the extent the Award is not fully vested or restrictions have
not lapsed as of the Resignation Date, Trimm will continue to vest and
restrictions will lapse in accordance with the schedule for such Award set forth
in Exhibit B while he continues to serve as a consultant for Concurrent, and
such Award will fully vest or restrictions will fully lapse on the earliest of
(i) the date for vesting or lapse of restrictions in the applicable schedule set
forth in Exhibit B, (ii) the date of a change in control (as defined in the
Concurrent Computer Corporation Second Amended and Restated 2001 Stock Option
Plan) or (iii) October 31, 2010; provided Trimm continues to perform services as
a consultant through the applicable date.


b.           Each Award which is a stock option shall be exercisable by Trimm
(or upon his death, by the person designated to exercise such stock option Award
after death under the applicable plan document) until the earlier of (i)
February 28, 2011, (ii) the date the Award would otherwise cease to be
exercisable by its terms (as determined without regard to Trimm’s separation
from service) or (iii) the date which is 180 days after Trimm’s death.

 
2

--------------------------------------------------------------------------------

 

Except for the vesting, lapse of restrictions and exercise period changes as set
forth in this § 6, each such Award shall remain in full force and effect in
accordance with its terms as in effect before the Resignation Date.


7.           Trimm shall be reimbursed by Concurrent for any out of pocket
expenses he incurs while performing services as a consultant, provided such
reimbursements are made by Concurrent in accordance with Concurrent’s standard
expense reimbursement policy for Concurrent’s employees, but in no event shall
any cost or expense be reimbursable to Trimm after the end of the calendar year
immediately following the calendar year in which he incurs such cost or expense
even if reimbursement was permissible at a later date under Concurrent’s
policy.  The expenses paid by Concurrent during any taxable year of Trimm will
not affect the expenses paid by Concurrent in another taxable year.  This right
to reimbursement is not subject to liquidation or exchange for another benefit.


8.           Trimm agrees that during his employment and for the period
beginning on the date of his resignation from employment through October 31,
2010, he shall not:


a.           engage in or provide any services in a senior managerial capacity
to or on behalf of any person or entity that competes with Concurrent in the
“real time” or “video-on-demand” businesses anywhere in the continental United
States, which Trimm agrees is the primary geographic area in which Concurrent
competes in these businesses and thus, by virtue of his responsibilities and
position as a senior executive with Concurrent;


b.           solicit or attempt to solicit, for the purpose of competing with
Concurrent in its “real time” or “video-on-demand” businesses, any customers or
active prospects of Concurrent with whom Trimm had any material business contact
during the final twelve months of his employment and during his service as a
consultant; or


c.           recruit or otherwise seek to induce any employees of Concurrent to
terminate their employment or violate any agreement with Concurrent.


9.           Trimm agrees that he will not use for his own benefit nor reveal to
any person or entity any of the trade’s secrets of Concurrent for so long as
they remain trade secrets.  Trade secrets shall be defined as set forth in the
Georgia Trade Secrets Act.  Trimm further agrees that during the period of his
employment, his engagement as a consultant, and for a period of three years
following his engagement as a consultant, he shall not reveal to any person or
entity nor use for his own personal gain, any Confidential Information of
Concurrent.  “Confidential Information” shall be deemed to include Concurrent’s
technical, financial, and business information generally considered by
Concurrent to be confidential and which Concurrent takes reasonable steps to
keep confidential, unless such Confidential Information becomes publicly
available through no fault of Trimm or unless it is disclosed by Concurrent to
third parties without similar restrictions.  Further, Trimm agrees that any
documents, disks, databases, notes or memoranda prepared by him or others
containing trade secrets and/or confidential information of Concurrent shall be
and remain the sole and exclusive property of Concurrent and that upon
termination of Trimm’s engagement as a consultant, he will immediately deliver
all such materials, including all copies, to Concurrent at its main office.


10.           This Agreement shall be binding upon and inure to the benefit of
Concurrent or any corporation or other entity to which Concurrent may transfer
all or substantially all of its assets and business and to which Concurrent may
assign this Agreement, in which case all references to Concurrent shall be
deemed to include such corporation or entity.  Trimm may not assign this
Agreement or any part thereof without the prior written consent of Concurrent,
which consent may be withheld by Concurrent for any reason it deems appropriate;
provided, however, that nothing herein shall preclude Trimm from designating one
or more beneficiaries to receive any amount that may be payable following the
occurrence of his legal incompetency or his death and shall not preclude the
legal representative of his estate from assigning any right hereunder to receive
any amount that may be payable to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate.  The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiaries so
designated to receive any such amount or if no beneficiary has been so
designated the legal representative of Trimm (in the event of his incompetency)
or his estate.

 
3

--------------------------------------------------------------------------------

 

11.           Trimm agrees that if during his employment, his engagement as a
consultant, and for a period of three years following the conclusion of his
services as a consultant, he makes or discovers, either alone or with others,
any inventions, modification, development, improvement, process or secret,
whether or not patented or patentable (collectively “inventions”) in the field
of computer science or instrumentation, he will disclose in reasonable detail
the nature of such invention to Concurrent in writing, and if it relates to the
business of Concurrent or any of the products or services being developed,
manufactured or sold by Concurrent, such invention and the benefits thereof
shall immediately become the sole and absolute property of Concurrent provided
that Concurrent notifies Trimm in reasonable detail within ninety (90) days
after receipt of his disclosure of such invention that it believes such
invention relates to the business of Concurrent or any of the products or
services being developed, manufactured or sold by Concurrent.  Trimm further
agrees to transfer such inventions and benefits and rights resulting from such
inventions to Concurrent without compensation and will communicate without cost,
delay or prior publications all available information relating to the inventions
to Concurrent.  At Concurrent’s expense, Trimm will also sign all documents
(including patent applications if any) and do all acts and things that
Concurrent may deem necessary or desirable to effect the full assignment to
Concurrent of his rights and title to the inventions or necessary to defend any
opposition thereto.  Trimm also agrees to assign to Concurrent all copyrights
and reproduction rights to any materials prepared by him in connection with his
employment with and consulting services to Concurrent.


12.           In addition to any and all remedies of law, Concurrent shall also
have a right to an injunction, specific performance and other equitable relief
as may be appropriate to prevent or cease the violation or threatened violation
of Trimm’s obligations under this Agreement.


13.           This Separation Agreement shall be deemed a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of Georgia (without reference to the principles of conflicts of law).


14.           This Separation Agreement, contains all of the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes all undertakings and agreements, whether oral or in
writing previously entered into by them with respect thereto (including, without
limitation, the Employment Agreement) except for the restricted stock agreements
and stock option agreements covering the Awards in § 6 (which shall remain in
full force and effect except as amended by § 6).


15.           All payments required to be made by Concurrent hereunder to Trimm
or his estate or beneficiaries, shall be subject to withholding of such amounts
as Concurrent may reasonably determine it should withhold pursuant to any
applicable law or regulation.


16.           Concurrent intends that all payments made to Trimm within the
first six months after his separation from service on May 2, 2008, are exempt
from § 409A of the Code as a short term deferral.  To the extent any other
payments under this Separation Agreement are subject to § 409A of the Code,
Trimm and Concurrent intend all such payments under this Separation Agreement to
comply with the requirements of such section, and this Separation Agreement
shall, to the extent practical, be operated and administered to effectuate such
intent.


17.           Except as described in this Separation Agreement, Trimm’s
eligibility for, coverage under, and participation in all retirement, savings,
welfare, fringe benefit, compensation and bonus plans shall terminate on his
separation from service.

 
4

--------------------------------------------------------------------------------

 

18.           It is the intent of the parties that the provisions of this
Separation Agreement shall be enforced to the fullest extent permitted by law.
Accordingly, if any particular section(s), subsection(s) or portion(s) of this
Separation Agreement shall be held invalid or unenforceable as written, such
section(s), subsection(s) or portion(s) shall be modified to the extent
necessary to be valid or enforceable.  Such modification shall not affect the
remaining provisions of this Separation Agreement.  To the extent any
section(s), subsection(s) or portion(s) of this Separation Agreement are found
invalid or unenforceable and cannot be modified to be valid or enforceable, then
the Separation Agreement shall be construed as if that section(s), subsection(s)
or portion(s) were deleted, and all remaining terms and provisions shall be
enforceable in law or equity in accordance with their terms.


19.           This Separation Agreement may be signed in counterpart and each
counterpart shall have the same force and effect as though the signatures were
contained in a single document. Facsimile signatures shall also have the same
force and effect as original signatures.


20.           No amendments or modifications of this Separation Agreement shall
be valid or binding upon the Parties unless made in writing and signed by the
Parties hereto.


IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the 8th day of April, 2008.





 
CONCURRENT COMPUTER CORPORATION
             
BY:
/s/ Kirk L. Somers
   
Kirk L. Somers
   
Executive Vice President and General Counsel
             
/s/ T. Gary Trimm
 
T. GARY TRIMM


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A




FULL AND FINAL RELEASE OF CLAIMS
 
 
THIS FULL AND FINAL RELEASE OF CLAIMS (“RELEASE”) is made and entered into as of
the ____ day of May, 2008 between Concurrent Computer Corporation, a Delaware
corporation (“Concurrent”) and T. Gary Trimm (“Trimm”).


W I T N E S S E T H:


WHEREAS, Trimm and Concurrent have entered into a Separation Agreement on the
8th day of April, 2008 (“Separation Agreement”) to address certain compensation
and benefits to be paid to Trimm upon his separation from service from
Concurrent;


WHEREAS, this Release is attached to such Separation Agreement and is a part of
such agreement;


WHEREAS, compensation and benefits payable to Trimm in accordance with the
Separation Agreement are conditioned upon Trimm’s full and complete compliance
with the terms of the Separation Agreement and with the terms of this Release

 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:

 


1.           General Release by Trimm:  Trimm, on his own behalf and on behalf
of (as applicable) his spouse, heirs, successors and assigns, does hereby
release and forever discharge Concurrent, all its partners, parents,
subsidiaries, affiliated entities, and its and their successors, assigns,
directors, officers, representatives, employees, agents, members, shareholders,
attorneys, insurers, employee benefit plans or programs (and the trustees,
administrators, fiduciaries and insurers of such plans or programs) and any
other person acting by, through, under, or in concert with any of the persons or
entities listed in this section (collectively, the “Concurrent Releasees”) of
and from any and all claims, demands, proceedings, causes of action, orders,
obligations, contracts, agreements, debts and liabilities whatsoever, whether
known or unknown, suspected or unsuspected, anticipated or unanticipated, both
at law and in equity, which Trimm now has, has ever had or may hereafter have
against the respective Concurrent Releasees arising contemporaneously with or
prior to the Effective Time (as defined in § 2) on account of or arising out of
any matter, cause, event, facts, acts, conduct, documents, representations,
omissions, contracts, claims occurring contemporaneously with or prior to the
Effective Time relating to or arising from Trimm’s employment with Concurrent or
termination of employment from Concurrent, specifically including, without
limiting the generality of the foregoing, every matter, cause, thing, act or
omission of the Concurrent Releasees, or any of them, related in any way to or
arising out of federal, state or local laws prohibiting employment
discrimination or claims growing out of legal restrictions on employment
practices, including, but not limited to, any claims arising under the Civil
Rights Act of 1991; Title VII of the Civil Rights Act of 1964, as amended; the
Older Workers Benefit Protection Act; 42 U.S.C. §1981; Executive Order 11246;
The Americans with Disabilities Act of 1990; The Family and Medical Leave Act of
1993; the Fair Labor Standards Act; The Employee Retirement Income Security Act;
and any other federal, state, or local law, statute, ordinance, constitution or
common law, including claims for wrongful discharge, defamation, loss of
consortium, slander, libel, breach of contract, severance pay, or similar
claims, and claims arising from or relating to the Employment Agreement between
Trimm and Concurrent dated June 24, 2004, as amended on August 8, 2006, the
Separation Agreement and the Protective Agreement; provided, however, that
nothing herein shall operate to release any claims under applicable worker's
compensation and unemployment compensation statutes or claims for which a
release is prohibited by law.

 
 

--------------------------------------------------------------------------------

 

2.           Release of Claims Arising under the ADEA:  In addition to the
foregoing, Trimm hereby knowingly and voluntarily releases and discharges the
Concurrent Releasees, collectively, separately and severally, from and for any
and all liability, claims, allegations, and causes of action arising under the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”), which he
and/or his heirs, administrators, executors, personal representatives,
beneficiaries, and assigns may have or claim to have against the Concurrent
Releasees (together with the claims released in Section 1, above, the “Released
Claims”).  Notwithstanding any other provision or section of this Release, Trimm
does not hereby waive any rights or claims under the ADEA that may arise after
the date on which the Release is signed by him.
 
Trimm hereby acknowledges and represents that (i) he has been given a period of
at least twenty-one (21) days to consider the terms of this Release, (ii)
Concurrent has advised (or hereby advises) Trimm in writing to consult with an
attorney prior to executing this Release, and (iii) he has received valuable and
good consideration to which he is otherwise not entitled in exchange for his
execution of this Release.


The parties hereby acknowledge this Release shall not become effective or
enforceable until the close of business on the seventh (7th) day after it is
executed by Trimm (“the Effective Time”) and that Trimm may revoke his release
of ADEA claims at any time before the Effective Time.


In the event either Trimm chooses to exercise his option to revoke his release
of ADEA claims, he shall notify Concurrent in writing to its designated agent
for this purpose no later than 5:00 p.m. on the last day of the revocation
period.  Such notice shall be delivered to Concurrent by national overnight
delivery service such as Federal Express or United Parcel Service, the receipt
of which shall be tracked by the delivery service, and addressed as follows:
 
Concurrent Computer Corporation
 
4375 River Green Parkway
 
Duluth, GA 30096
 
Attn: Chairman, Board of Directors
 
 
With a copy to:
 
King & Spalding LLP
 
1180 Peachtree Street
 
Atlanta, GA 30309
 
Attn: Jack Capers
 
 
Trimm acknowledges and agrees that he shall not be entitled to any payments or
benefits under the Separation Agreement if he revokes this release of ADEA
claims.
 
3.           Covenants Not to Sue:  Trimm represents and covenants that he has
not and will not initiate or voluntarily assist, directly or indirectly, anyone
else in the initiation or prosecution of any complaint, grievance, action,
claim, or lawsuit against any of the Concurrent Releasees relating to any
Released Claim.  Concurrent and Trimm agree that the Covenants Not to Sue do not
prevent or prohibit Trimm from seeking a judicial determination of the validity
of his release of claims under the ADEA, and that the Covenants Not to Sue do
not prevent the filing of any administrative complaint or charge on his behalf
against the Concurrent Releasees or any of them by any federal, state or local
agency, including, for instance, the U.S. Equal Employment Opportunity
Commission or the U.S. Department of Labor, but Trimm agrees that by signing
this Release, he will have no right to recover monetary damages or obtain
individual relief of any kind in such proceeding with respect to claims released
or waived by this Release.

 
 

--------------------------------------------------------------------------------

 

4.           FMLA Acknowledgments:  Trimm acknowledges and represents that Trimm
(i) has received all leave required under the Family and Medical Leave Act of
1993, as amended (“FMLA”), and (ii) does not claim that any of the Concurrent
Releasees violated or denied Trimm’s rights under the FMLA.
 
5.           No Admission of Liability:  This Release and the Separation
Agreement are not intended to be, and shall not be construed as, any admission
of liability or wrongdoing of any kind by any party.
 
 

   
CONCURRENT COMPUTER CORPORATION
                     
T. Gary Trimm
 
By:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
OPTIONS AND RESTRICTED STOCK AWARDS
OPTIONS

GRANT DATE
TYPE
NUMBER
VEST DATE
EXERCISABLE
EXPIRES
STRIKE PRICE
7/19/2004
ISO
70,422
7/19/2005
70,422
7/19/2014
$1.42
7/19/2004
ISO
70,422
7/19/2006
70,422
7/19/2014
$1.42
7/19/2004
ISO
70,422
7/19/2007
70,422
7/19/2014
$1.42
7/19/2004
ISO
70,422
7/19/2008
 
7/19/2014
$1.42
             
7/19/2004
NQ
54,578
7/19/2005
54,578
7/19/2014
$1.42
7/19/2004
NQ
54,578
7/19/2006
54,578
7/19/2014
$1.42
7/19/2004
NQ
54,578
7/19/2007
54,578
7/19/2014
$1.42
7/19/2004
NQ
54,578
7/19/2008
 
7/19/2014
$1.42
             
6/22/2005
NQ
219,010
6/22/2005
219,010
6/22/2015
$2.15
             
8/14/2006
ISO
67,677
8/14/2009
 
8/14/2016
$1.35
8/14/2006
ISO
67,677
8/14/2010
 
8/14/2016
$1.35
             
8/14/2006
NQ
67,678
8/14/2007
67,678
8/14/2016
$1.35
8/14/2006
NQ
67,677
8/14/2008
 
8/14/2016
$1.35
             
8/20/2007
ISO
6,168
8/20/2009
 
8/20/2017
$1.40
8/20/2007
ISO
6,168
8/20/2010
 
8/20/2017
$1.40
8/20/2007
ISO
71,428
8/20/2011
 
8/20/2017
$1.40
             
8/20/2007
NQ
71,895
8/20/2008
 
8/20/2017
$1.40
8/20/2007
NQ
65,726
8/20/2009
 
8/20/2017
$1.40
8/20/2007
NQ
65,726
8/20/2010
 
8/20/2017
$1.40
8/20/2007
NQ
466
8/20/2011
 
8/20/2017
$1.40



RESTRICTED STOCK AWARDS
GRANT DATE
TYPE
NUMBER
RESTRICTIONS
LAPSE DATE
RESTRICTIONS
LAPSED
REASON
DATE
10/25/2004
RSA
23,643
10/25/2005
23,643
   
10/25/2004
RSA
23,643
10/25/2006
23,643
   
10/25/2004
RSA
23,643
10/25/2007
23,642
   
10/25/2004
RSA
23,643
10/25/2008
     
10/25/2004
RSA
15,762
10/24/2005
 
CANCELLED
10//24/2005
10/25/2004
RSA
15,762
10/24/2006
 
CANCELLED
10/24/2006
10/25/2004
RSA
15,762
10/24/2007
     
10/25/2004
RSA
15,761
10/24/2008
     

 
 

--------------------------------------------------------------------------------